United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1628
Issued: November 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated August 1 and November 24, 2006 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on or about October 19, 2004, as alleged.
FACTUAL HISTORY
On December 5, 2005 appellant, then a 41-year-old civil engineer, filed a traumatic injury
claim alleging that on October 25, 2004 he sustained an injury when, while inspecting a roof
installed by a contractor, he fell in a swimming pool in the back yard and hit his rib cage on the
edge of the pool. In completing the claim form, the employing establishment indicated that it
was unable to verify the facts surrounding the alleged event. In support of his claim, appellant

filed discharge instructions from Sebastian River Medical Center dated October 24, 2004
indicating that he had been treated on that date by an emergency care provider. He also
submitted a memorandum indicating that effective October 15, 2004 he was assigned to provide
emergency assistance to the Emergency Operations Center, Readiness Branch as a result of
Hurricane Frances.
By letter dated June 23, 2006, the Office requested further information. No further
information was timely received.
By decision dated August 1, 2006, the Office denied appellant’s claim for the reason that
the evidence failed to establish that the October 25, 2004 incident occurred as alleged and that
there was no medical evidence that provided a diagnosis which could be connected to the
claimed event.
On September 11, 2006 appellant requested reconsideration. In an accompanying letter,
he indicated that on October 19, 2004 he was on duty working as roofing quality assurance
personnel for Hurricane Frances. In a statement dated October 24, 2004, appellant indicated that
on October 19, 2004 he was walking backward on the edge of a swimming pool, that the
swimming pool “cut out right behind me” and that he fell down. He noted that he tried to grab
the edge of the pool while falling and that this was when he hit his rib. Appellant indicated that
the pain in his rib continued so he decided to seek medical treatment and to report it to the
appropriate authority. He also submitted a prescription dated October 24, 2004 and a copy of his
time sheet indicating that he took sick leave for October 20, 2004.
By decision dated November 24, 2006, the Office reviewed appellant’s case on the merits
and modified the decision to reflect that his claim was denied on the grounds that he had not
submitted sufficient evidence to support his contention that he suffered a traumatic injury while
in the performance of duty on October 19, 2004.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
1

5 U.S.C. § 8122(a).

2

Id.

2

submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence.5 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and the circumstances and his subsequent course of action.6 An employee has not met his
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.7 Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established.8 However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.9
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to a specific condition of employment.10 Neither the fact that a
condition became apparent during a period of employment nor appellant’s belief that the
employment caused or aggravated his condition is sufficient to establish causal relationship.
ANALYSIS
In the instant case, appellant alleged on his claim form that he sustained an injury in the
performance of duty when he fell and hit his rib cage on the edge of the pool on
October 25, 2004. He subsequently alleged that the injury occurred on October 19, 2004. The
Board notes that appellant did not file a claim until December 5, 2005, over one year later.
Appellant has submitted no witness statements in support of his claim and the employing
establishment indicated that it could not confirm the circumstances surrounding his claim. The
3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

6

Charles B. Ward, 38 ECAB 667, 670 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

7

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

8

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

9

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

10

Katherine J. Friday, 47 ECAB 591 (1996).

3

alleged dates of the traumatic incident are not consistent. On the claim form, appellant indicates
that he was injured on October 25, 2004, the same date that he visited the emergency room.
However, with his request for reconsideration, he listed the date of injury as October 19, 2004.
The Board further notes that, if the date of injury was October 19, 2004, appellant worked a full
day on that date, was off on October 20, 2004 for sick leave and then returned to work full time
on October 21, 2004. There is no evidence that appellant informed his supervisor of his injury at
the time of the injury. Accordingly, there are discrepancies with regard to how his injury
occurred in that it was not promptly reported, there were no witness statements, there is
confusion as to the date of injury and there is no indication that appellant stopped work on the
date of the injury. The Board further notes that the medical evidence in the record does not
indicate that appellant sought prompt medical treatment. Although there is a notation that
appellant visited an emergency room on October 25, 2004, there is no indication as to the
treatment he received or any description of appellant’s alleged work injury. Due to these
discrepancies in the evidence, the Board finds that appellant has not met his burden of proof to
establish that the work incident occurred as alleged.11
As the Board finds that appellant has not met his burden of proof in establishing that the
work incident occurred as alleged, it is not necessary to address the medical evidence.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on or about October 19, 2004, as alleged.

11

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 24 and August 1, 2006 are affirmed.12
Issued: November 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

The Board notes that appellant submitted further evidence after the Office issued its November 24, 2006
decision. The Board may not consider evidence for the first time on appeal which was not before the Office at the
time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office
and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.

5

